DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Rebecca Emberley, “Mis Colores” (hereinafter referred to as “Emberley”), and further in view of “Melissa & Doug Deluxe Jumbo Knob Wooden Puzzle” (hereinafter referred to as “Melissa & Doug”). Lenart discloses in the Figures and specification an article of apparel a first and second apparel portions, where the portions display different types of educational content. Lenart further discloses at col. 1, lines 45-47 that its apparel is configured “for young children to wear”, thus suggesting its use for a baby or toddler.  Lenart additionally discloses that the concepts that can be taught using the device include colors and shapes.  See col. 1, lines 49-53 and col. 2, lines 27-31 and 48-54.  Lenart does not disclose the provision of first and second colors, and corresponding identifications of the colors provided in a non-English language. This feature is known in an educational setting, as taught for example by Emberley, and would have been obvious to one of obvious skill in the art as an obvious substitution of one known element for another to achieve a predictable result and for the purpose of providing educational material in the area of colors.  Lenart further fails to disclose indicia comprising a discrete portion having a boundary, where a color of the portion within the boundary is different from the color and completely outside of the boundary, and identifying indicia within the boundary.  This feature is also known in an educational setting, as taught for example by Melissa & Doug, and would have been obvious to one of obvious skill in the art as an obvious substitution of one known element for another to achieve a predictable result and for the purpose of providing educational material in a discrete boundary.  
Applicant is also advised that the content of printed matter or other nonfunctional descriptive material will not overcome the prior art where there is no new and nonobvious functional relationship between the printed matter and the underlying substrate. In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004). See also MPEP 2111.05.  In this case the apparel merely serves as support for the indicia thereon; there is no functional relationship such that the indicia performs some function with respect to its associated product or vice versa.  See In re Gulack, 703 F.2d 1381, 217 USPQ 401, (Fed. Cir. 1983), as cited in MPEP 2111.05(I)(A).  Further, even if a functional relationship were to exist between the printed matter and the substrate of the present invention, it is the same functional relationship taught by Lenart (provision of educational material to a user wearing an article of apparel) and thus is not a *new* or *nonobvious* functional relationship as required under MPEP 2111.05. 
With respect to claim 2, Emberley discloses the use of Spanish in identifying indicia for colors. With respect to claim 3, Lenart suggests in its Figures that a color of the first portion is substantially the entire article apart from the educational content provided in the second portion(s).  Further, the color and extent of the first portion is considered to amount to an aesthetic choice of design under MPEP 2144.04(I).  With respect to claim 7, Emberley discloses the identification of each color within each color itself.  With respect to claim 13, the apparel portions of Lenary are positionable over a definable body part of the wearer.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Emberley and Melissa & Doug, and further in view of Welch. Lenart as viewed in combination with Emberley and Melissa & Doug discloses or suggests the claim limitations with the exception of the specific types of apparel and apparel portions recited. Welch discloses an article of apparel for use in educating a child, where colors and corresponding labels are provided on various portions of the apparel. It would have been obvious to one of ordinary skill in the art to modify the teachings of Emberley and Melissa & Doug as viewed with Emberley by providing second apparel portions on various parts of the apparel as an obvious substitution of one known element for another to achieve a predictable result. The specific apparel types and portions recited in claims 4-6 are considered to be obvious variants on the teachings of the prior art as well as obvious rearrangements of elements to achieve predictable results under MPEP 2144.04(VI)(C).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of Emberley and Melissa & Doug, and further in view of Prestwood. Lenart as viewed in combination with Emberley and Melissa & Doug discloses or suggests the claim limitations with the exception of the second apparel portion being configured to be detachable from the first apparel portion. This feature is known in the art, as suggested for example by Prestwood, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve a predictable result and for the purpose of allowing a user to reconfigure the apparel portions as desired.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw Scientific - “Organ Tunic Adult Size” (hereinafter referred to as “Shaw”) in view of Lenart, and further in view of Emberley.  Shaw discloses an article of apparel comprising a first apparel portion, and a second apparel portion positioned over a definable body part of the wearer, where the definable body part is identified within the second apparel portion.  Shaw does not disclose an article of apparel which is configured to be worn by an infant or toddler. This feature is known in the art, as suggested for example by Lenart as discussed above, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve a predictable result and for the purpose of providing educational content which is wearable by an infant or toddler.  While Shaw also does not disclose the use of contrasting colors or a non-English language, these featured are well-known in the art, as taught for example by Emberley, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve a predictable result and for the purpose of providing educational content in the areas of colors and foreign languages. Additionally, applicant is again advised that the content of printed matter or other nonfunctional descriptive material will not overcome the prior art where there is no new and nonobvious functional relationship between the printed matter and the underlying substrate under In re Ngai and MPEP 2111.05. 
With respect to claim 10, Emberley teaches the use of Spanish.  With respect to claim 12, Lenart suggests in its Figures that a color of the first portion is substantially the entire article apart from the educational content provided in the second portion(s).  Further, the color and extent of the first portion is considered to amount to an aesthetic choice of design under MPEP 2144.04(I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Emberley and Lenart, and further in view of Prestwood. Shaw as viewed in combination with Emberley and Lenart discloses or suggests the claim limitations with the exception of the second apparel portion being configured to be detachable from the first apparel portion. This feature is known in the art, as suggested for example by Prestwood, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve a predictable result and for the purpose of allowing a user to reconfigure the apparel portions as desired.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
As discussed above, any differences which might exist between the claimed invention and the teachings of the prior art references reside entirely in the content of printed matter.  The printed matter does not have any new or nonobvious functional relationship with the underlying substrate of an article of clothing.  Rather, the article of clothing merely serves as a support and display for the printed matter.  The claim limitations relied upon by applicant are merely directed toward conveying to a human reader.  Even if there were a functional relationship between the printed matter and the substrate it would not be a new or nonobvious functional relationship, as various prior art references including Lenart teach a functional relationship of an article of clothing used to display educational material disposed thereon to a child.  As a result, the claims remain rejected under 35 USC 103.
With respect to the arguments that, In response to applicant's argument that Emberley and “Doug & Melissa” are not analogous art, as applicant acknowledges it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is the Examiner’s position that the references are reasonably pertinent to the problem of the content of educational material to be presented to a child.  As discussed above, Lenart teaches an article of apparel configured to be worn by a child for teaching a child various educational concepts.  One of ordinary skill in the art, when determining what types of educational indicia might be provided on the device, would ordinarily look to objects apart from articles of clothing which are commonly used to provide educational material to children, including books and puzzles.  Emberley and “Doug & Melissa” are not cited for any structural features which would not necessarily be used with an article of clothing, but simply for the content of printed matter disposed thereon.  Emberley and “Doug & Melissa” are considered to "logically [] have commended [themselves] to an inventor's attention in considering his problem”, and thus to be reasonably pertinent to the particular problem with which the applicant was concerned under MPEP 2141.01(a).  
Applicant is advised that the disclosure has been thoroughly reviewed to determine whether there might be any allowable subject matter which could overcome the rejections if added to the claims via amendment, and that no such allowable subject matter was found.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
May 5, 2022